        Case 4:19-cv-00366-KGB Document 1 Filed 05/22/19 Page 1 of 23


                                                                                          FILED
                                                                                    U.S. DISTRICT COURT
                      IN THE UNITED STATES DISTRICT COURT                      _EASTERN DISTRIC    RKANSAS
                     FOR THE EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION
                                                                           JAMu.::v..     .rt'ORMu
 WHITE HALL PHARMACY, LLC dba
 DOCTOR'S ORDERS & DOCTOR'S ORDERS                                         By:-.;i=~-,'f,~9"',..,.._,,,_=oE=P"""c"'"'LE=R,.,.,.K

 PHARMACY


 v.                                      CASE NO.:      ~ : /9<:Z V.3"7 - KG/3
 DOCTOR'S ORDERS RX, INC.,
 DOCTORS ORDERS OF GARLAND COUNTY, LLC
 dba ARKANNABIS, ARKANNABIS EXTRACTS
 & ARKANNABIS FARMS, &
 DON SEARS                                                                          DEFENDANTS
                           This case assigned to District ~
                           and to Magistrate Judge
                                         COMPLAIN
                                                        t         W -1 4

       Come now the Plaintiff White Hall Pharmacy, LLC ("Plaintiff'), by and through

undersigned counsel, who state the following:

                                JURISDICTION AND VENUE

       1.      Plaintiff is a limited liability company organized under the laws of the State of

Arkansas with its principal place of business in Jefferson County, Arkansas.

       2.      Upon information and belief, Defendant Doctor' s Orders RX, Inc. is a corporation

organized under the laws of the State of Arkansas with its principle place of business in Madison

County, Arkansas and operating under the fictitious names "Doctor' s Orders", "Doctor's Orders

Rx", "Doctor' s Orders Rx Inc." or "Doctors Orders Pharmacy".

       3.      Upon information and belief, Defendant Doctors Orders of Garland County, LLC

is a limited liability company organized under the laws of the State of Arkansas with its principle

place of business in Garland County, Arkansas and operating under the fictitious names

"Arkannibis", "Arkannabis Extracts", and "Arkannabis Farms".



                                                 1
            Case 4:19-cv-00366-KGB Document 1 Filed 05/22/19 Page 2 of 23



       4.       Upon information and belief, Don Sears is the owner and operator of Doctor' s

Orders RX, Inc. and is a resident of Faulkner County, Arkansas

       5.       This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §§

1331 and 1367.

       6.       This Court has personal jurisdiction over the Defendants as they are all domiciled

in, or operate businesses in, the State of Arkansas.

       7.       Venue lies properly in this Court pursuant to 28 U.S.C. § 1391(b).

                                                  FACTS

       8.       Plaintiff has operated pharmacies in Jefferson County, Arkansas since 2009.

       9.       Plaintiff operates these pharmacies under the name "Doctor's Orders" and

"Doctor' s Orders Pharmacy."

        10.     Ever since its incorporation in 2009, Plaintiff has continually done business as

"Doctor's Orders Pharmacy" and "Doctor' s Orders."

        11 .    At no time since it was formed has Plaintiff held itself out to the public as

"Whitehall Pharmacy," or any derivative of that name. Instead, the public only knows Plaintiff as

"Doctor' s Orders" or "Doctor' s Orders Pharmacy."

        12.     Plaintiff recorded the "Doctor' s Orders" name with the Arkansas Secretary of State

when it registered in 2009 and the Arkansas Secretary of State' s website reflects this registration.

A screenshot of the Secretary of State' s website for Plaintiffs corporation registration is attached

hereto as Exhibit 1.

        13 .    In its advertising, Plaintiff routinely uses a combination of the words "Doctor' s",

"Orders", "Pharmacy", " Rx", and "RX" and has continually used this advertising strategy since

2009 with any break in time.



                                                  2
         Case 4:19-cv-00366-KGB Document 1 Filed 05/22/19 Page 3 of 23



       14.     Plaintiffs logo and advertising uses red font, a red logo, and white backsplash.

       15.     Examples of this advertising are attached hereto as Exhibit 2, including a screenshot

of Plaintiffs home website.

       16.     Plaintiff has built a reputation within the Pine Bluff community and surrounding

areas over many years as a business that offers traditional pharmacy services.

       17.     No other pharmacy in Arkansas uses a similar "Doctor' s Orders" terminology.

       18.     Plaintiff has learned that Defendants Doctor's Orders RX, Inc., Doctors Orders of

Garland County, LLC, and Don Sears (collectively, "Defendants") are individually or jointly

operating a medical marijuana dispensary in Garland County using the name "Doctors Orders",

"Doctor' s Orders Pharmacy", and/or "Doctors Orders RX."

       19.     Defendant Don Sears has given a number of media interviews promoting his

medical marijuana dispensary and the dispensary's name.

       20.     Defendants' joint operation uses signs and advertising that contains red letters and

a white backsplash similar in appearance to Plaintiffs signs and advertising.

       21.     The Defendants currently operate one of the only two medical manJuana

dispensaries in the State of Arkansas.

       22.     This operation is roughly one hour away from Plaintiffs pharmacies.

       23.     As a result of being one of the few dispensaries in the state, the Defendants are

attracting substantial media coverage that advertises their name, building, and sign.

       24.     Defendants' new operation, similar name, and similar advertising colors are

causing substantial confusion among Plaintiffs clients and the general population.

       25.     Plaintiff has been inundated with calls from individuals who are either seeking

marijuana or asking why their pharmacy now sells marijuana.



                                                 3
         Case 4:19-cv-00366-KGB Document 1 Filed 05/22/19 Page 4 of 23



       26.     The Defendants' use of "Doctor' s Orders" and similar terminology has confused

Plaintiffs own customers by implying there is some connection between Plaintiff and Defendants.

       27.     Marijuana is currently a Schedule I drug under federal law.

       28.     The confusion caused by Defendant' s names and advertising places Plaintiff at risk

of investigation from the DEA due to regulations preventing licensed pharmacies from possessing

or dispensing Schedule I drugs . See, e.g., 21 C.F.R. § 1301.13.

       29.     Plaintiff, though its counsel, sent a letter to the Defendants on May 14, 2019

demanding they cease and desist operating under the names "Doctors Orders" or Doctors Orders

Pharmacy." A true and complete copy of this letter is attached hereto as Exhibit 3.

       30.     Despite Plaintiffs demand, Defendants continue to operate a medical marijuana

dispensary using the names "Doctors Orders", "Doctor' s Orders Pharmacy", and/or "Doctors

Orders Rx" up to the current day.

       31.     Defendants' counsel responded on May 20, 2019 and stated that Defendants would

continue advertising themselves as "Doctor's Orders" despite Plaintiffs demand to cease and

desist. A true and complete copy of this letter is attached hereto as Exhibit 4.

       32.     Upon information and belief, Defendants have not filed any trademark application

associated with the terms "Doctor' s Orders."

       33.     In support of this Complaint and the requested injunctive relief, Plaintiff attaches

hereto the affidavit of Lelan Stice as Exhibit 5.

                         COUNT I -VIOLATION OF 15 U.S.C. § 1125
                         (FALSE OR MISLEADING ADVERTISING)

       34.     The preceding paragraphs are hereby incorporated as if stated here word-for-word.




                                                    4
          Case 4:19-cv-00366-KGB Document 1 Filed 05/22/19 Page 5 of 23



       35.     15 U.S.C. § 1125(a) provides a right of action for persons who are injured by the

unauthorized use of the person' s name, term, symbol or device in a false or misleading manner

likely to cause confusion or a misleading representation in interstate commerce.

       36.     In order to promote their dispensary and further their business, Defendants have

used and currently are using the Plaintiffs name, term, and symbols in a highly misleading manner.

       37.     Defendants are using an almost identical version of Plaintiff's name, term, and

symbol in advertising outside of their business, which has been photographed and videoed by

several media outlets.

       38.     This problem is only exacerbated by Defendants' choice ofred and white colors to

advertise, which matches the Plaintiff's own advertising colors.

       39.     Defendants have used and currently use Plaintiff's name, term, and symbol in

conducting their normal business operations.

       40.     Defendants' use of Plaintiff's name, term, and symbols have caused Plaintiff's

customers to believe that Plaintiff is operating a medical marijuana dispensary.

       41.     By using Plaintiff's name, terms, and symbols, Defendants have caused Arkansas

citizens to believe that Plaintiff is connected or affiliated with Defendants.

       42.     This confusion threatens the continued viability of Plaintiff's pharmacy operations.

       43 .    Not only has the Defendants' use of Plaintiff's name, term, and symbol caused

confusion, it will continue to cause confusion among its patients and Arkansas citizens.

       44.     Defendants are attempting to use Plaintiff's reputation in the community in order

to buy credibility as a startup company.

       45.     Defendants' dispensary sells marijuana for medicinal purposes.




                                                  5
         Case 4:19-cv-00366-KGB Document 1 Filed 05/22/19 Page 6 of 23



       46.     Plaintiffs pharmacy provides drugs, prescription drugs, and other services for

medicinal purposes.

       47.     Defendants' operation' s purpose is to offer medicinal services to customers through

the use of medical marijuana.

       48.     While Defendants' business does not provide identical services as Plaintiff, their

overall purpose is similar enough to traditional pharmacy operations that it is understandable why

the general public has become confused.

       49.     The Defendants' unauthorized use of Plaintiffs name, terms, and symbols strongly

implies that Plaintiff has entered into the medical marijuana business or have otherwise endorsed

Defendants' operations.

       50.     Defendants' promotions and advertising have deceived a substantial segment of its

audience, as Plaintiff continues to receive phone calls inquiring about its connection with

marijuana or a marijuana dispensary.

       51.     Defendants' actions have caused a material deception upon the public.

       52.     Plaintiff has no connection or affiliation with Defendants and has no plans to

dispense marijuana.

       53.     Defendants have never asked for, or received, permission from Plaintiff to use its

name, terms, or symbols in connection with their business or advertising.

       54.     Since the public has begun associating Plaintiff with Defendants due to Defendants'

unauthorized use of Plaintiffs name, terms, and symbol, the Defendants have conveyed a false

impression and are misleading the public as to the context of Defendants' relationship with

Plaintiff, of which there is none.




                                                6
          Case 4:19-cv-00366-KGB Document 1 Filed 05/22/19 Page 7 of 23



       55 .    Despite receiving a letter demanding that Defendants cease and desist advertising

in a manner that implies a connection between themselves and Plaintiff, Defendant continues to

operate and advertise itself as "Doctor' s Orders" and "Doctor's Orders Rx" .

       56.     As a pharmacy, Plaintiff engages in interstate commerce.

       57.     Plaintiff transacts its business using the internet to communicate and provide

services to individuals, hospitals, clinics, and healthcare providers throughout the United States.

        58.     Plaintiff also bills individuals, clinics, hospitals, and insurance companies that are

domiciled or residents of other states for its services.

        59.     Plaintiff uses the internet to bill for its services and many of its customers use credit

and debit cards, which provide payment through the interstate banking system.

        60.     Defendants are engaging in interstate commerce by selling their product from their

Hot Springs location.

        61.     Under Arkansas Alcohol Beverage Control Board Regulation§§ 3(42), 10.6(a)(iv),

and 15.l(b), marijuana dispensaries in Arkansas may sell marijuana to nonresidents of Arkansas

who are "visiting qualified patients."

        62.     Defendants' market, therefore, includes consumers who citizens of other states.

        63.     Defendants have given interviews to local media about their facility and used the

terms "Doctor' s Orders."

        64.     These media outlets have placed Defendants' interviews, promotions, and

advertising on the internet.

        65 .    Plaintiff will suffer immediate and irreparable harm to its reputation and business

absent injunctive relief from this Court.

        66.     Plaintiffs existence depends on its reputation and ability to attract customers.



                                                    7
             Case 4:19-cv-00366-KGB Document 1 Filed 05/22/19 Page 8 of 23



            67.    Defendants' actions have confused the public as to Plaintiffs business operations

and affiliation with marijuana, which is extremely problematic for a pharmacy.

            68.    There is a substantial likelihood of irreparable injury to Plaintiffs reputation and

goodwill with its existing customers and within the Central Arkansas community.

            69.    Damage to this customer would be irreparable to Plaintiffs.

            70.    The longer Defendants continue to operate under the name "Doctor's Orders," the

more the public will associate Plaintiff with Defendants.

            71 .   The problem is exacerbated by the fact that Defendants operate one of only two

marijuana dispensaries in Arkansas and therefore are attracting a large number of consumers to

their premises.

            72.    As shown in its concurrently-filed motion, Plaintiff seeks an emergency

preliminary injunction that requires Defendants to immediately cease using Plaintiffs name,

terms, and symbols in business operations or advertising pursuant to 15 U.S.C. § 1116(a).

            73 .   Plaintiff seeks a permanent injunction that orders Defendants to cease usmg

Plaintiffs name, terms, and symbols in business operations or advertising pursuant to 15 U.S.C. §

1116(a).

            74.    As a direct results of Defendants' actions, Plaintiffs have suffered actual,

consequential, and special damages and request an award of same in an amount that will be proven

at trial.

            75 .   Plaintiff seeks to recover all costs of this action, attorney fees, and an accounting

and an equitable portion of Defendants' profits pursuant to 15 U.S.C. § 1117(a).

                            COUNT II -VIOLATION OF 15 U.S.C. § 1125
                           (FALSE OR MISLEADING ENDORSEMENT)

            76.    The preceding paragraphs are hereby incorporated as if stated here word-for-word.


                                                     8
           Case 4:19-cv-00366-KGB Document 1 Filed 05/22/19 Page 9 of 23



       77.     This right of action is asserted alternatively to all other claims herein.

       78.     15 U.S.C. § 1125(a) provides a right of action for false or misleading promotion or

advertising that misrepresents the nature or characteristics between the injured party and another's

good or services.

       79.     In order to promote their dispensary and further their business, Defendants have

used and currently are using the Plaintiffs name, term, and symbols in a highly misleading manner

in advertising that implies Plaintiffs are connected or affiliated with Defendants.

       80.     Defendants' use of Plaintiffs name, term, and symbols in advertising are

misleading the public and have caused Plaintiffs clients to believe that Plaintiff is operating a

medical marijuana dispensary.

       81.     This confusion threatens the continued viability of Plaintiffs pharmacy operations.

       82.     Defendants' advertising misrepresents the nature of their affiliation with Plaintiffs,

implying that Plaintiffs are somehow involved in Defendants' business.

       83.     This promotion and advertising has occurred through signs and interviews with

local media.

       84.     As shown in its concurrently-filed motion, Plaintiff seeks an emergency

preliminary injunction that requires Defendants to immediately cease using Plaintiffs name,

terms, and symbols in business operations or advertising pursuant to 15 U.S.C. § 1116(a).

       85.     Plaintiff seeks a permanent injunction that orders Defendants to cease usmg

Plaintiffs name, terms, and symbols in business operations or advertising pursuant to 15 U.S.C. §

1116(a).




                                                  9
             Case 4:19-cv-00366-KGB Document 1 Filed 05/22/19 Page 10 of 23



            86.    As a direct results of Defendants' actions, Plaintiffs have suffered actual,

consequential, and special damages and request an award of same in an amount that will be proven

at trial.

            87.    Plaintiff seeks to recover all costs of this action, attorney fees, and an accounting

and equitable portion of Defendants' profits pursuant to 15 U.S.C. § 1117(a).

                         COUNT III - MISAPPROPRIATION OF TRADEMARK

            88.    The preceding paragraphs are hereby incorporated as if stated here word-for-

ward.

            89.    This cause of action is asserted alternatively to all other claims herein.

            90.    Plaintiff has applied to register "Doctor' s Orders" and "Doctor' s Orders

Pharmacy" as federal and state trademarks regarding medicinal and pharmacy operations.

            91.    Plaintiff have common law trademark rights to its name, "Doctor' s Orders",

"Doctor' s Orders Pharmacy", and "Rx" when used in conjunction with "Doctor' s Orders."

            92.    Plaintiff has used these names, terms, and symbols to the exclusion of all others

who perform the same or similar services in Arkansas since 2009.

            93 .   Plaintiff's common law trademark is an intangible asset.

            94.    Defendants' unauthorized use of Plaintiff's trademark has negatively impacted,

and will continue to so impact, its reputation and customer goodwill.

            95.    Defendants' actions have diluted Plaintiff's trademark.

            96.    There is actual consumer confusion and substantial likelihood of continued

consumer confusion from Defendants' use of Plaintiff's common law trademark.

            97.    Actual deception of the public has already occurred as a result of Defendants'

actions.



                                                     10
            Case 4:19-cv-00366-KGB Document 1 Filed 05/22/19 Page 11 of 23



            98.    As shown in its concurrently-filed motion, Plaintiff seeks an emergency

preliminary injunction that requires Defendants to cease usmg Plaintiffs name, terms, and

symbols in business operations or advertising.

            99.    Plaintiff seeks a permanent injunction that orders Defendants to cease usmg

Plaintiffs name, terms, and symbols in business operations or advertising.

            100.   As a direct results of Defendants' actions, Plaintiffs have suffered actual,

consequential, and special damages and request an award of same in an amount that will be proven

at trial.

     COUNT IV - TORTIOUS INTEREFERENCE WITH BUSINESS EXPECTANCY

            101.   The preceding paragraphs are hereby incorporated as if stated word-for-word.

            102.   This cause of action is asserted alternatively to all other claims stated herein.

            103.   Plaintiff has valid business expectancies with its customers who obtain their

medications and other services through Plaintiff.

            104.   Plaintiffs business expectancies are typically based on customer relationships that

have existed for a number of years.

            105.   Plaintiff has provided notice to Defendant that is it confusing Plaintiffs customers.

See Exhibit 3.

            106.   Defendants' continued use of Plaintiffs name, terms, and symbol in promoting

their operations are damaging Plaintiffs goodwill with its customers.

            107.   Defendants are causing a breach of Plaintiffs business expectancies that may lead

to the termination of such expectancies.

            108.   Plaintiff has suffered damages to its business expectancies in the form of loss of

goodwill and harm to reputation.



                                                     11
            Case 4:19-cv-00366-KGB Document 1 Filed 05/22/19 Page 12 of 23



            109.   Plaintiff reasonably anticipates that it has and/or will lost customers as a result of

Defendants' actions.

            110.   Defendants' conduct has been intentional and improper.

            111.   Defendants knew or should have known that harm was substantial likely to result

to Plaintiffs as a result of its confusing and deceptive misuse of Plaintiffs name, terms, and

symbol.

            112.   As shown in its concurrently-filed motion, Plaintiff seeks an emergency

preliminary injunction that requires Defendants to cease using Plaintiffs name, terms, and

symbols in business operations or advertising.

            113.   Plaintiff seeks a permanent injunction that orders Defendants to cease usmg

Plaintiffs name, terms, and symbols in business operations or advertising.

            114.   As a direct results of Defendants' actions, Plaintiffs have suffered actual,

consequential, and special damages and request an award of same in an amount that will be proven

at trial.

                                COUNT V - UNJUST ENRICHMENT

            115.   The preceding paragraphs are hereby incorporated as if stated word-for-word.

            116.   This cause of action is asserted alternatively to all other claims stated herein.

            117.   Plaintiff have exclusively used their name, mark, and symbol for ten years in

conducting its pharmacy business and advertising

            118.   The use of"Doctor's Orders" has become so associated in the public mind in central

Arkansas with Plaintiffs services that the term serves to identify Plaintiff and distinguish it from

the goods or services of others.




                                                     12
            Case 4:19-cv-00366-KGB Document 1 Filed 05/22/19 Page 13 of 23



            119.   This has created a property right for Plaintiff in the terms "Doctor's Orders" and

"Doctor' s Orders Rx", which is especially true for pharmaceutical and medicinal products.

            120.   Defendant has misappropriated Plaintiffs name, terms, and symbol for material

gam.

            121.   Justice demands that Defendants not be allowed to use Plaintiffs exclusive name,

terms, and symbol for pecuniary gain or any other purpose.

            122.   As a direct results of Defendants' actions, Plaintiffs have suffered actual,

consequential, and special damages and request an award of same in an amount that will be proven

at trial.

                       RESERVATION OF RIGHTS AND JURY DEMAND

            123.   Plaintiffs hereby reserve their rights to plead further and amend this complaint.

            124.   Plaintiffs demand a trial by jury.

            WHEREFORE Plaintiffs pray that the Court enter an emergency preliminary injunction

that requires Defendants to immediately cease using Plaintiffs name, terms, and symbols in

business operations or advertising; enter a permanent injunction ordering same upon resolution of

the case, award them all actual and compensatory damages; award them special damages that

include, but are not limited to, lost profits, loss of business goodwill, and stigma damage; award

them their attorney fees and litigation costs, pre- and post-judgment interest; and award them all

other just and proper relief to which they may be entitled.




                                                        13
Case 4:19-cv-00366-KGB Document 1 Filed 05/22/19 Page 14 of 23



                            RESPECTFUL1)t.;UBMITTED,

                               5V\       I ~ --
                            R. Scott M'organ (Ark. Bar No. 86128)
                            scott@ppgmrlaw.com
                            Micah L. Goodwin (Ark. Bar No. 2015213)
                            micah@ppgmrlaw.com
                            PPGMR Law, PLLC
                            PO BOX 251618
                            Little Rock, AR 72225
                            501-903-6000
                            501-603-0556 (fax)

                            Attorneys for Plaintiff




                               14
                         Case 4:19-cv-00366-KGB Document 1 Filed 05/22/19 Page 15 of 23




Search Incorporations, Cooperatives, Banks and Insurance Companies
Ponter Fnen~,Y Vers•on
LLC Member information is now confidential per Act 865 of 2007

Use your browser's back button to return to the Search Results

Begin New Search
                            For service of proce.ss contact ihe Secreta-.y of St9l <e's office.


                            Corporatioo Name                           'M-flTEHALL PHARMACY LLC

                            F1c:titious Names                          DOCTOR'S ORDERS PHARMACY
                                                                       DOCTOR'S ORDERS PHARMACY #2
                            Filing#                                    600148736
                            Filing Type                                Limited Usbilily Compimy

                            Filed under Act                            Domestic U C; 1003 of 199·3
                            StatU5                                     Good Standing

                            Prineipel Acttess
                            Reg. Agent                                 CORPORATION SER\llCE COMPANY
                            Agent Address                              300 S. SPRING ST. SUITE 900

                                                                       !..ITTLE ROCK, AR 72201
                            Date Filed                                 01/20l2009
                            Officers                                   JEFFREY T. GOSS , lncorporator/Organiz.er



                            Foreign N:ame                              NIA
                            Foreign Address
                            State or Origin                            t-VA

                            Pui'ch11se a Certificate of Good           Pay Franchise Tax for this corporation
                            Standfog for thi!!i Entity




                                                                                                                   Exhibit 1
    Case 4:19-cv-00366-KGB Document 1 Filed 05/22/19 Page 16 of 23



                                                                                                                                                                   = 1@1
                                                           P - ~ ]f (!) Doctor's Orders Pharmacy- .. , X      I1                                                       G*®
                                                                                                                                                                        --
                                                                                                                                                                           --
About   Sr,ic;es •   Soving> •    He.Ith •
                                             ~       doc t or's orders                            Mobile    locorions •    1111 i!§?l'ii:\f                                 I\

                                             ~        PHARMACY
                                                 White H.n l oc1tK><1 I Pin• Bluff l..oation                                                                                j

                                                            Delivery
                                     We deliver YOUR medications to YOU




  Em.a .ddreu
                                 _J iiii                                  Sign Up Fo r Our Newslett e r
                                                                          Stay up to speed with our latest promotiom, 1pecial c!Mls, and
                                                                          announcements by ligning up for our frN e-newsloner,



                                                                          Meet Your Pharmac ist
                                                                          l..elan Stice, has dedicated the majority of his career to serving patients in
                                                                          Pine Bluff, Arkansas.


                                                                          Specialized Services:

                                                                             • Compounding
                                                                             • Vaccina·tion1
                                                                             • Homeopathic & Natural Medicines


                                                                                                                                                           Exhibit 2
                                                                                                                                                                            V
Case 4:19-cv-00366-KGB Document 1 Filed 05/22/19 Page 17 of 23




                                  rrs orders
                        ,-. _•r5.r R M·A CY
       Case 4:19-cv-00366-KGB Document 1 Filed 05/22/19 Page 18 of 23



          ~                                            UTILE ROCK I EL DORADO              I   STUTTGART


  PPGMR
   "-.../LAW
                                                       PPGMRLAW.COM

                                                       LITTLE ROCK
                                                       101 MORGAN KEEGAN DRIVE, SUITE A            I   LITTLE ROCK, AR 72202
                                                       TEL: (501) 603-9000 I FAX: (501) 603-0556


                                                       STUTTGART
                                                       620 EAST 22ND STREET, SUITE 206 I STUTTGART, AR 72160
                                                       TEL: (870) 672-7600 I FAX: (870) 672-7608


                                                       R. SCOTT MORGAN
                                                       SCOTT@PPGMRLAW.COM



                                            May 13, 2019

Donald L. Sears
Registered Agent
Doctors Orders RX Inc.
47 River Road West
Mayflower, AR 72106

        RE:        Trademark Infringement

Dear Mr. Sears :

          I am writing on behalfofmy clients, Doctors Orders RX and Doctors Orders Pharmacy of White Hall,
Arkansas. This is to advise you that my clients have filed Trademarks on each of the above names with the
United States Patent & Trademark Office. Also, under the Common law of Arkansas, we have trademarked
these names by continuous and distinctive use. We want to give you the opportunity before we take any further
actions to cease and desist using the name "Doctors Orders Rx Inc. or Doctors Orders Pharmacy" in anyway
regarding the operation of your business.

         I refer you to 15 U.S.C 1125 (a) of the Lanham Act of 1946, which provides my clients a cause of
action for trademark infringement of unregistered marks, such as yours. We also have the remedies available
to us under 15 U.S .C. § 1144 et seq to enjoin you from using the current name you are operating your business
under. My clients have received numerous inquiries, complaints and comments from the confusion caused by
your company, just in the few days you have been open.

          Please note my clients will utilize of all available remedies under the Common law and the Lanham
Act should you continue to use Doctors Order RX as your business name. We will also seek attorney' s fees and
costs if we have to file suite to enforce our rights as detailed above. Please let me hear from you as soon as
possible.

                                                                   Sincerely,

                                                                   PPGMR LAW, PLLC



                                                                    /I ;U-'t'-
                                                                   R. Scott Morgan


        RSM/mb

       cc: Lelan Stice
                                                                                                           Exhibit 3
        Case 4:19-cv-00366-KGB Document 1 Filed 05/22/19 Page 19 of 23


                                      SINGLETON
                                      LAW FIRM ,                 P.A.
                                           ATTORNEYS AT LAW

             11825 HINSON ROAD • SUITE 102 • LITTLE ROCK • AR.KANSAS • 72212
             PHONE 501-228-4600                            FAX 501-225 -6550



May 16, 2019


Mr. R. Scott Morgan
PPGMR LAW, PLLC
101 Morgan Keegan Drive, Suite A
Little Rock, AR 72202

       Re: My client, Donald Sears d/b/a Doctor's Orders RX, Inc.

Dear Mr. Morgan:

        Thanks for sending over copies of your client's receipts which show that they applied for a
trademark on the name "Doctor's Orders RX" on January 4, 2019. However, Mr. Sears incorporated
his business with the Arkansas Secretary of State on May 26, 2017. Your client's application for a
trademark application was filed more than a year and a half after my client incorporated his business.

        As far as we have been able to determine, your client never incorporated a business in
Arkansas under the name Doctor's Orders RX. I understand that your clients have operated in
Jefferson County under the name of Doctor's Orders Phannacy but it is unclear whether they have
used, or currently use, the name Doctor's Orders RX. In any case, we believe that Mr. Sears has a
superior claim for use of the name as a result of his corporate filing.

        At this point, my client is not inclined to change the name of his business. If you have any
other information or documentation to support your client's claims regarding this issue, please send
them to me for my client's consideration. Thank you for your attention to this matter.




cc:
Mr. Don Sears




                                                                                           Exhibit 4
      Case 4:19-cv-00366-KGB Document 1 Filed 05/22/19 Page 20 of 23




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION
 WHITE HALL PHARMACY, LLC dba
 DOCTOR'S ORDERS & DOCTOR'S ORDERS
 PHARMACY                                                                    PLAINTIFFS


 v.                                    CASE NO.:

 DOCTOR'S ORDERS RX, INC.
 DOCTORS ORDERS OF GARLAND COUNTY, LLC
 dba ARKANNABIS, ARKANNABIS EXTRACTS
 & ARKANNABIS FARMS, &
 DON SEARS                                                                 DEFENDANTS



                                       AFFIDAVIT OF
                                       LELANSTICE


 STATE OF ARKANSAS            )
                              )
 COUNTY OF PULASKI            )

         BEFORE ME, the undersigned Notary Public, on this day personally appeared Lelan

Stice who being duly sworn according to law, deposes and says:

        I.     I am more than eighteen years of age and am fully competent to make this

affidavit.

        2.     I am the Owner and Chief Operating Officer of Whitehall Pharmacy, LLC, which

operates two pharmacies in the Pine Bluff, Arkansas metropolitan area.

        3.     Whitehall Pharmacy, LLC has existed since early 2009 and had always

continually operated under the fictitious trade names ' Doctor's Orders" or "Doctor's Orders

Pharmacy."




                                                                                 Exhibit 5
  Case 4:19-cv-00366-KGB Document 1 Filed 05/22/19 Page 21 of 23




         4.     At no time since Whitehall Phannacy, LLC was fonned has it held itself out to the

 public as "Whitehall Phannacy," or any derivative of that name. Instead, the public only knows

 Plaintiff as "Doctor' s Orders" or "Doctor's Orders Phannacy."

         5.     Whitehall Phannacy, LLC recorded the "Doctor's Orders" name with the

 Arkansas Secretary of State when it registered in 2009.

        6.      Whitehall Phannacy, LLC phannacies are licensed with the Arkansas State Board

 of Phannacy as "Doctor's Orders Phannacy" and "Doctor's Orders Phannacy #2".

        7.      Whitehall Phannacy, LLC is licensed with the Federal Drug Enforcement Agency

 with the name "Doctor's Orders Phannacy".

        8.      In its advertising, Whitehall Pharmacy, LLC routinely uses a combination of the

 words "Doctor's", "Orders", "Phannacy", "Rx", and ..RX" and has continually used this

 advertising strategy since 2009 without any break in time.

        9.      Whitehall Pharmacy, LLC' s logo and advertising uses red font, a red logo, and

white backsplash.

        10.     No other pharmacy in Arkansas uses a similar "Doctor's Orders" tenninology.

        11 .   Whitehall Pharmacy, LLC recently learned that the business entities Doctor's

Orders RX, Inc., Doctors Orders of Garland County, LLC, and Don Sears (collectively,

"Defendants") are individually or jointly operating a medical marijuana dispensary in Garland

County using the name "Doctors Orders", and/or "Doctors Orders RX."

        12.    Defendants' joint operation uses signs and advertising that contains red letters and

a white backsplash similar in appearance to Whitehall Pham1acy, LLC 's signs and advertising.

       13.     The Defendants currently operate one of the only two medical marijuana

dispensaries in the State of Arkansas in Hot Springs.



                                                2


                                                                                      Exhibit 5
     Case 4:19-cv-00366-KGB Document 1 Filed 05/22/19 Page 22 of 23




       14.      This operation is roughly one hour away from my business' s pharmacies.

       15.      Defendants' new operation, similar name, and similar advertising colors are

confusing Whitehall Pharmacy, LLC' s customers.

       16.      My business has been inundated with calls from individuals who are either

seeking marijuana or requesting information about the marijuana dispensary.

        17.     Beginning with the announcement of the Doctor's Orders Rx, Inc. marijuana dispensary

licensure, I have received many inquiries about whether this was a business that I was involved in.

        18.     Since the opening of the Defendants' dispensary and the widespread news

coverage, my business has received many phone calls with inquiries about purchasing medical

marijuana, if we were part of the dispensary, how long the wait would be, directions to our

 location, and so on.

         19.     We have had many inquiries on Facebook as to whether our Pharmacy is involved

 in dispensing marijuana and had someone "check in" on Facebook while at the Defendants'

 dispensary, but instead "tagged" my business.

         20.     Between my business's two pharmacy locations, we received approximately 60

 phone calls in the first few days of the Doctor's Orders RX dispensary opening regarding

 marijuana.

         21 .    Personally, I am not able to enter a restaurant or any public venue without being

 asked if I am involved in the distribution of marijuana.

         22.     The Defendants ' use of "Doctor's Orders" and similar terminology has confused

 my customers by implying there is some connection between Plaintiff and Defendants.

         23. - Whitehall Pharmacy, LLC is prevented by federal regulations from possessing or

 dispensing Schedule I drugs.



                                                    3


                                                                                              Exhibit 5
  Case 4:19-cv-00366-KGB Document 1 Filed 05/22/19 Page 23 of 23




       24.          Whitehall Phannacy, LLC's counsel sent a letter to the Defendants on May 14,

2019 demanding they cease and desist operating under the names "Doctors Orders" or Doctors

Orders Rx."

       25.           Despite that demand, Defendants continue to operate a medical marijuana

dispensary using the names "Doctors Orders", and/or "Doctors Orders Rx" up to the current day.

       26.           Defendants' counsel responded on May 20, 2019 and stated that Defendants

would continue advertising themselves as "Doctor's Orders" despite Whitehall Phannacy, LLC 's

demand to cease and desist.

       27.           Whitehall Phannacy, LLC has applied for federal and state trademarks for its

trade names in connection with phannacy and medicinal operations.

       28 .          I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct.




                                                   ~)
                                                 Lelan Stice
                                                 Owner and CEO of Whitehall Pharmacy, LLC


       Subscribed to and affinned by Lelan Stice before me this 21 " day of May, 2019.
                  ,,,11111111111;1u,,
             ~\\''an"1< ftJNN~~.1✓,
          I ~~~~~-- --~
       ~ ·~~'M>-~ ~•i·· ~
         ;~ ~ ,~,;; t · ~

      t/~ ia~;j
             :. ~)~
      $


    ~ ~ · -"o :~· ~
   My~~~~ . ,. ":
              ,,,,""cou.i1~ \i~
             11

                  '''"'""'"'\\~~
                                                    4



                                                                                        Exhibit 5
